irlr'7"
iiL   t ki • Iv   44.                                                                        03/31/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0354



                                              DA 20-0354
                                                                                  FILED
  IN RE THE MARRIAGE OF:
                                                                                  MAR 3 1 2021
  JILLIAN M. KNOLL,                                                          Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of IVIontana

                   Petitioner and Appellee,
                                                                      ORDER
           v.

  BUDDY D. VALENTINE,

                   Respondent and Appellant.



           Appellant has filed a Motion to Disrniss Appeal. Good cause appearing,
           IT IS ORDERED that the case is DISMISSED WITH PREJUDICE.
                      ,
           DATED this I day of April, 2021.
                                                     For the Court,




                                                                  Chief Just ce